     Case 3:19-cr-00203 Document 73 Filed 08/10/20 Page 1 of 5 PageID #: 151



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:19-00203

ELIZABETH LEIGHTON MULLINS

                         MEMORANDUM OPINION AND ORDER

       Presently pending before the Court is Defendant Elizabeth Leighton Mullins’ Motion to

Suppress. Mot. to Suppress, ECF No. 59. The Government timely filed a Response in Opposition,

Resp. in Opp’n, ECF No. 64, and the Court entertained oral argument on the Motion at a hearing

on July 30, 2020, Mot. Hr’g, ECF No. 69. For the reasons set forth below and for those stated on

the record at the hearing, the Court DENIES the Motion.

                                      I. BACKGROUND 1

       This case stems from the search of a property located at 1352 Charleston Avenue in

Huntington, West Virginia, in connection with an ongoing investigation into a drug trafficking

organization led by the Huntington Police Department (“HPD”). The defendant was present at the

property during the search, and was detained by HPD officers for its duration. The search revealed

significant quantities of methamphetamine and heroin, along with firearms and other drug

trafficking paraphernalia. Approximately thirty minutes after the search commenced, Corporal

Steven Maniskas informed Defendant of her Miranda rights and asked whether she would be




       1
         These facts are drawn from the pretrial motions hearing held on July 30, 2020, at which
Corporal Steven Maniskas testified to the events surrounding Defendant’s arrest and interrogation.
     Case 3:19-cr-00203 Document 73 Filed 08/10/20 Page 2 of 5 PageID #: 152



willing to return to the police station with him. After confirming that she was not under arrest,

Defendant agreed to accompany Maniskas and several other officers to the station.

          Upon arrival, Maniskas and another officer moved Defendant to an interrogation room.

Before proceeding to any substance, Maniskas confirmed that Defendant recalled the Miranda

warning he had provided at the scene approximately thirty minutes earlier. After nodding yes,

Maniskas asked whether Defendant wanted him to read them again. Defendant twice advised

Maniskas that there was no need to repeat his Miranda warning, and her interview began. During

the course of her questioning, Defendant made several incriminating statements about her drug

distribution activities. Nevertheless, Maniskas did not arrest her upon the conclusion of the

interview; instead, he arranged her transportation home and confirmed that she was not under

arrest.

          Though his intent was to use Defendant as an informant rather than arrest her, she went on

to discuss her interrogation with other members of the organization and Maniskas’ plan became

impossible. No longer of any use as an informant, Defendant was formally charged in the instant

case on August 14, 2019 with the filing of a three-count indictment. Defendant filed her Motion

to Suppress on July 20, 2020, and the Government responded with a brief opposing the Motion

and an audio/video recording of Defendant’s interview at the police station. 2 See Ex. 1, ECF No.

65. With this factual and procedural background in mind, the Court will turn to a brief survey of

the law that governs the resolution of Defendant’s Motion.




          2
         While the recording is far from perfect, it is sufficiently clear to broadly corroborate
Corporal Maniskas’ testimony as to his interrogation of the defendant.
                                                 -2-
    Case 3:19-cr-00203 Document 73 Filed 08/10/20 Page 3 of 5 PageID #: 153



                                    II. LEGAL FRAMEWORK

          In pertinent part, the Fifth Amendment to the United States Constitution provides that “[n]o

person . . . shall be compelled in any criminal case to be a witness against himself.” While the Fifth

Amendment’s protections directly pertain only to criminal trials, in Miranda v. Arizona, 384 U.S.

436 (1966), the Supreme Court created a prophylactic rule “to insulate the exercise of Fifth

Amendment rights from the government ‘compulsion, subtle or otherwise,’ that ‘operates on the

individual to overcome free choice in producing a statement after the privilege has been once

invoked.’” Connecticut v. Barrett, 479 U.S. 523, 528 (1987). Given this purpose, Miranda does

not warrant suppression where “no constitutional objective . . . would be served by suppression.”

Id. at 529. And no constitutional objective is served where an individual knowingly and voluntarily

waives his or her right not to speak with the police. North Carolina v. Butler, 441 U.S. 369, 373

(1979).

          An effective waiver may be express or implied, but in either case the court must determine

from the totality of the circumstances whether it was knowingly and voluntarily made. Moran v.

Burbine, 475 U.S. 412, 421 (1986). “Only if the ‘totality of the circumstances surrounding the

interrogation’ reveals both an uncoerced choice and the requisite level of comprehension” may a

court conclude that a defendant has properly waived her Miranda rights. Id. In practical terms, this

means there are two distinct requirements to constitute a valid waiver: first, that “the

relinquishment of the right must have been voluntary in the sense that it was the product of a free

and deliberate choice rather than intimidation, coercion, or deception,” and second, that “the

waiver must have been made with a full awareness of both the nature of the right being abandoned

and the consequences of the decision to abandon it.” Id.




                                                  -3-
    Case 3:19-cr-00203 Document 73 Filed 08/10/20 Page 4 of 5 PageID #: 154



                                         III. DISCUSSION

       The Government advances two arguments in favor of its position: first, that Defendant was

not entitled to Miranda warnings because she was neither arrested nor subject to custodial

interrogation, and second, that she nonetheless implicitly waived her rights under Miranda. As the

Government’s second argument is correct, the Court need not address the first.

       The facts before the Court are relatively straightforward. Approximately thirty minutes

after executing the search warrant, Corporal Maniskas read Defendant her Miranda rights from a

card he maintained in his wallet. She began speaking with Maniskas, and agreed to accompany

him to the police station. Once there, she again confirmed that she had been provided with her

Miranda rights and nonetheless proceeded to speak—at length—about her involvement in drug

trafficking in the Huntington area. Put simply, this is all that is required to waive one’s Miranda

rights. United States v. Frankson, 83 F.3d 79, 82 (4th Cir. 1996) (holding that “a defendant's

subsequent willingness to answer questions after acknowledging [her] Miranda rights is sufficient

to constitute an implied waiver” (internal quotation marks and citation omitted)).

       A bifurcated inquiry into the voluntariness and knowingness of Defendant’s waiver leads

to the same conclusion. Within the Fourth Circuit, “[c]oercive police activity is a necessary

predicate to a finding that . . . a waiver of Miranda rights is not voluntary.” United States v.

Cristobal, 293 F.3d 134, 140 (4th Cir. 2002). Defendant has made no showing of coercion, beyond

noting that her interrogation occurred at a police station. To hold that a Miranda waiver is invalid

for voluntariness simply because an interview occurs at a police station would be to render a

significant proportion of police interviews presumptively unlawful, and in any event belies

Defendant’s clear affirmation at the station that she understood her rights. In fact, this latter point

makes plain that her waiver was knowing as well as voluntary. While she notes that she is an



                                                 -4-
    Case 3:19-cr-00203 Document 73 Filed 08/10/20 Page 5 of 5 PageID #: 155



“active addict,” Mot. to Suppress, at 2, she does not actually claim that she was under the influence

of any controlled substances at the station or that her mental capacity was otherwise impaired.

Indeed, it does not appear that Defendant really contests that she did not know or understand her

rights at all. Her actions were knowing and voluntary, and that is all that is necessary to effectuate

a valid waiver of her Miranda rights. 3

                                          IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the Motion, ECF No. 59, and DIRECTS

the Clerk to send a copy of this Order to counsel and the defendant, the United States Attorney’s

Office, the United States Probation Office, and the United States Marshals Service.

                                               ENTER:         August 10, 2020




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE




       3
          It is worth noting that Defendant’s argument regarding the lack of an explicit written
waiver is unavailing. As courts have recognized time and again, the Supreme Court has firmly
“rejected the position that ‘explicit written waiver[s]’ of Miranda rights are . . . necessary for a
valid waiver.” United States v. Hoang, 238 F. Supp. 3d 775, 784–85 (E.D. Va. 2017) (citing
Berghuis v. Thompkins, 560 U.S. 370, 383 (2010)), aff’d, 737 F. App’x 136 (4th Cir. 2018). The
fact that no written waiver was executed in this case is, quite plainly, irrelevant.
                                                 -5-
